DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bello et al. Publication No. US 2014/0017903, in view of Kostler et al. Publication No. US 2003/0002973.
	Regarding claims 1, 4, Bello discloses an electrostatic chuck, comprising: 
a chuck body [Fig. 3, 30]; and
a support surface [Fig. 3, 32] on the chuck body for supporting a substrate, wherein the
support surface is non-planar [Fig. 3, the support surface 32 is a concave shape; par.
0017], wherein the support surface comprises a plurality of protrusions [Fig. 3, pins 50;
par. 0022].
	However, Bello does not disclose that the plurality of protrusions comprises a plurality of concentric rings.
	Kostler discloses an electrostatic chuck, comprising: a chuck body [Fig. 1, 1]; a support surface [Fig. 1, wafer support region 2], wherein the support surface comprises a plurality of concentric rings [par. 0019, 0042, 0065, 0066].
	Bello and Kostler are analogous electrostatic chucks.  It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to incorporate concentric rings of Kostler, into Bello, for the benefit of facilitating quick centering of the wafer.
	Regarding claim 5, Bello discloses a plurality of protrusions [Fig. 3, pins 50, par. 0022]. It would have been obvious to one of ordinary skill in the art at the time of the invention to have the pins in pillars form, for the benefit of having more surface area to hold the backside of the wafer.  Furthermore, the pins can be made in the form of cylindrical pillars as a matter of a simple and different design choice.
	Regarding claim 6, Bello inherently disclose that the plurality of pins/pillars are each covered by a conductive layer.    
	Regarding claim 7, Bello discloses that the heights of the protrusions are non-uniform [Fig. 3, protrusions 50 are non-uniform].  
	Regarding claim 8, Bello discloses that protrusions proximate to a center of the
electrostatic chuck have a height that is less than a height of protrusions that are
proximate to an edge of the electrostatic chuck [Fig. 3 shows that the pins 50 closer to a
center of the chuck 30 have a height that is less than a height of the pins that at the
edge of the chuck].
	Regarding claim 9, Bello discloses that protrusions proximate to a center of the
electrostatic chuck have a height that is greater than a height of protrusions that are
proximate to an edge of the electrostatic chuck [Fig. 5 shows that the pins 50 proximate
to a center of the chuck 30 have a height that is greater than a height of pins that are at
the edge of the chuck].
	Regarding claim 10, Bello does not explicitly disclose that a maximum difference
between heights of the protrusions is 100 microns or greater. It would have been
obvious to one having ordinary skill in the art at the time the invention was made to
have the maximum difference between heights of the protrusions 100 microns or
greater, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).
	Regarding claim 11, Bello does not explicitly disclose that a maximum difference
between heights of the protrusions is 200 microns or greater. It would have been
obvious to one having ordinary skill in the art at the time the invention was made to
have the maximum difference between heights of the protrusions 200 microns or
greater, since it has been held that discovering an optimum value of a result effective
variable involves only routine skill in the art. In re Boesch, 617 F. 2d 272, 205 USPQ
215 (CCPA 1980).
Allowable Subject Matter
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance of claim 12: The prior art does not further comprise a conductive mesh embedded in the chuck body.  This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
	Claims 14-20 are allowed.
	The following is an examiner’s statement of reasons for allowance of claim 14: The prior art does not disclose a semiconductor manufacturing tool, comprising: a heater pedestal; a conductive mesh embedded in the heater pedestal, wherein the conductive mesh is electrically coupled to a voltage source; and a support surface on the heater pedestal. This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
  	The following is an examiner’s statement of reasons for allowance of claim 18: The prior art does not disclose a heater pedestal, comprising: a heater pedestal body; a conductive mesh embedded in the heater pedestal body, wherein the conductive mesh is electrically coupled to a voltage source; and a support surface on the heater pedestal body, wherein the support surface comprises a plurality of pillars extending out from the heater pedestal body and arranged in concentric rings, wherein pillars in an outermost concentric ring have a height that is greater than a height of pillars in an innermost concentric ring.  This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARTI PATEL whose telephone number is (571)272-8659. The examiner can normally be reached M - F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DHARTI PATEL
Primary Examiner
Art Unit 2836



/DHARTI H PATEL/Primary Examiner, Art Unit 2836